Citation Nr: 1312452	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability manifested by joint pain.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a psychiatric disability.  

5.  Entitlement to service connection for hepatitis C.  
 
6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for a pulmonary disability.   






REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1981 to May 1986.  The period of active duty from May 1986 to October 1992 has been found to be under dishonorable circumstances.  

This case came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In August 2010, the Board remanded the claims of entitlement to service connection for right ankle and pulmonary disabilities and denied service connection for a back disability, a disability manifested by generalized joint pain, a psychiatric disability, hepatitis C, and tinea pedis.  The Veteran appealed the Board's decision with respect to the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an Order, granting a joint motion of the parties to vacate the Board's decision and remanding the case to the Board for action consistent with the joint motion.  In March 2012, the Board remanded for development consistent with the joint motion.  



REMAND

The Veteran applied for disability benefits from the Social Security Administration (SSA).  Where VA has notice that a veteran is receiving benefits from the SSA, VA has a duty to acquire a copy of the decision and the documents relied upon in making that decision.  See Baker v. West, 11 Vet. App. 163 (1998). The record indicates that the originating agency requested the records associated with the Veteran's application for SSA disability benefits but the SSA did not respond.  "VA [must] make as many requests as are necessary to obtain relevant records from a Federal department or agency," only ending its efforts to obtain records if VA "concludes that the records do not exist or that further efforts to obtain the records would be futile."  The evidence does not indicate that the SSA records do not exist or that further efforts would be futile: the fact that no response was received is not sufficient.  The records must be requested again. 

Furthermore, with respect to the claims for service connection for a back disability, a disability manifested by generalized joint pain, hepatitis C, and tinea pedis, the record indicates the VA examinations were not conducted by a physician as instructed by the Board in its March 2012 remand.  The Board errs as a matter of law when it fails to ensure substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).   In light of the need for remand to request SSA records, the Board finds appropriate physician(s) should review the claims file, including the November 2012 VA examination, and provide addendum opinions.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Request the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the record.

2.  Ensure that the record includes up-to-date VA treatment records from the Providence VA medical system.

3.  Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  

4.  Obtain addendum opinions from an appropriate physician(s).  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed.  

Based on this review, the physician should state whether it is at least as likely as not that the reported back disability, disability manifested by generalized joint pain, hepatitis C, or tinea pedis originated during or is otherwise etiologically related to the Veteran's service from December 1981 to May 27, 1986.  The physician should specify whether the Veteran has a disability manifested by generalized joint pain.  

The rationale for each opinion must be provided.  In regards to the claimed back and joint disabilities, the physician is asked to comment on the significance, if any, of any post-service injuries of the back and joints.

5.  Undertake any other indicated development.

6.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

